Dismissed and Memorandum Opinion filed May 8, 2008







Dismissed
and Memorandum Opinion filed May 8, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00157-CV
____________
 
MELISSA RAMON, Appellant
 
V.
 
ALAN H. WHITE and ELIZABETH JOLENE CORNELIUS, Appellees
 

 
On Appeal from the 312th District Court 
Harris County,
Texas
Trial Court Cause
No. 2006-55709
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from an order signed February 8, 2008.  On April 10, 2008, this court
ordered the parties to mediate the case.  On May 2, 2008, appellant filed a
motion to dismiss the appeal.   See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 8,
2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.